 1   STUART T. BARASCH, ESQ.
     Of Counsel, Olinsky Law Group
 2   P.O. Box 961719
 3   El Paso, TX 79996
     Telephone: (213) 621-7622
 4
     Facsimile: (213) 621-2536
 5   Email: Stuartbarasch@gmail.com
 6
     Attorney for Plaintiff, Robert Forest Lauriano
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12                                            ) Case No.: 8:20-cv-00935-SHK
     ROBERT FOREST LAURIANO,                  )
13                                            ) [PROPOSED] ORDER
                  Plaintiff,                  )
14                                            )
           vs.                                )
15                                            )
16
                                              )
   ANDREW SAUL, Commissioner of               )
17
   Social Security,                           )
                                              )
18
                                              )
                  Defendant.
19
20         Based upon the parties’ Stipulation for the Award and Payment of Equal
21   Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
22   expenses in the amount of $4,785.85 as authorized by 28 U.S.C. § 2412, be
23   awarded subject to the terms of the Stipulation.
24
     DATED:      May 21, 2021
25                                          HON. SHASHI H. KEWALRAMANI
26
                                            UNITED STATES MAGISTRATE JUDGE

27
28




                                              -1-
